Citation Nr: 1621448	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to August 1968, from August 1968 to July 1971, and from October 1975 to September 1976.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss disability was incurred in service.

2.  The most probative evidence of record reflects a current diagnosis of tinnitus, and is at least in equipoise given the Veteran's competent and credible report of persistent tinnitus dating back to his active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for hearing loss and tinnitus has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

The Veteran claims that his current bilateral sensorineural hearing loss disability and tinnitus are related to his period of active service, including in-service noise exposure.

The Veteran was afforded a VA fee-based audiological examination in May 2012.  
The hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2015), as he has auditory frequencies in each ear that are 40 decibels or higher.  Additionally, he has competently reported ongoing tinnitus.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service occurrence, the Veteran's August 1976 report of medical history noted the Veteran's report of hearing loss.  Additionally, the Veteran's service personnel records indicate he held military occupational specialties for artilleryman and artillery surveyor; thus, exposure to traumatic noise is presumed.  

Additionally, the Veteran's June 1967 pre-induction examination audiogram revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
15
/
20
LEFT
05
05
10
/
15

The Veteran's August 1976 separation examination audiogram showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
/
25
LEFT
15
10
15
/
20

Consequently, the second Hickson element is satisfied.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there is a negative nexus opinion of record.

The May 2012 examiner noted that the Veteran's discharge examination showed normal hearing bilaterally, but the examiner was unable to tell if there was a significant shift in thresholds from induction to discharge due to the absence of an entrance examination from June 1967.  The examiner indicated that there was not entrance examination for review.  Consequently, he opined that the Veteran's hearing impairment was at least as likely as not caused by or a result of military noise exposure.  The examiner also rendered a negative opinion regarding tinnitus, observing that the Veteran reported hearing it over 40 years after his time in service.  As to an association between hearing loss and tinnitus, the examiner wrote that there is a large difference in years between onsets of hearing loss and tinnitus, and that given the wide variety of medically documented triggers for tinnitus and wide time difference between onset of problems, tinnitus was less likely as not associated with hearing loss.  In June 2012, the RO sought an addendum opinion because the entrance examination was located in the record.  

In a June 2012 addendum, the examiner noted that the 1967 induction examination and 1976 discharge examination both showed normal hearing bilaterally.  The June 2012 clinician opined that given the Veteran's normal hearing at discharge and the absence of a significant threshold shift during service, the Veteran's hearing impairment was less likely than not related to service.  The clinician cited treatise evidence from the Institute of Medicine indicating that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

However, the Board finds deficiencies in the May 2012 and June 2012 opinions.  In determining that the Veteran's hearing loss and tinnitus were not related to his military service, the VA audiologist noted that the Veteran's service treatment records showed his hearing was normal.  This is in direct conflict with the Veteran's August 1976 audiogram showing hearing loss at 4000 Hz in the right ear, as well as the Veteran's report of medical history noting hearing loss.  Thus, the May 2012 and June 2012 opinions are of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Veteran has provided statements regarding the onset of his conditions.  In a March 2012 statement, the Veteran wrote that his hearing was damaged in the Army due to his traumatic noise exposure without the benefit of hearing protection.  On his April 2013 VA Form 9, he reported that he had told the examiner that he had ringing in his ears over 40 years ago, and that the examiner incorrectly noted the Veteran's reported noticing tinnitus "a few years ago."  The Veteran also reported that he did not file a claim for some time after service because hearing loss was not painful, and that those in the workforce always pushed it to the backburner.

Although a causal relationship has not been demonstrated through the foregoing VA examination report or addendum, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Hickson prong.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2015) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence"); see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, and affording the Veteran the benefit of the doubt, the Board finds that based upon the medical and satisfactory lay evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that the Veteran's hearing loss and tinnitus began in service.  The Veteran currently has a bilateral sensorineural hearing loss disability and tinnitus and was exposed to acoustic trauma during service.  The Veteran's report of having experienced hearing loss and tinnitus symptoms during active service is competent and credible evidence of ongoing hearing loss and tinnitus, especially in light of the findings noted on his August 1976 separation examination and report of medical history.

Resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral hearing loss disability and tinnitus are warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral sensorineural hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


